Citation Nr: 1504769	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-02 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to November 22, 2011 for a rating of 40 percent for service-connected residuals of left hand injury with manifestations involving ankylosis of the thumb, index and long fingers.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes before the Board from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  These include a June 2011 rating that denied service connection for type II diabetes and a June 2012 rating that granted a 40 percent rating for the service-connected residuals of left hand injury with manifestations involving ankylosis of the thumb, index and long fingers, effective from November 22, 2011, and denied service connection for a left shoulder disorder to include as secondary to the left hand disorder.  

In May 2014, the Veteran testified during a hearing before the undersigned sitting at the RO.  A transcript of the hearing is associated with the electronic folder in Virtual VA. 

(The issue of entitlement to service connection for diabetes mellitus is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By a December 2000 rating decision, the RO granted service connection for fracture of the left second and third fingers and assigned an initial 20 percent disability rating, effective from the December 21, 1999.
 
2.  The Veteran disagreed with the December 2000 decision and a statement of the case was issued in May 2001, but the Veteran did not file a substantive appeal.
 
3. The Veteran's next claim for an increased rating for the service-connected disability was received on March 13, 2002, with an August 2002 rating denying a rating in excess of 20 percent disabling for left hand disability of the second and third finger residuals and denying service connection for a left thumb disorder.  This was appealed to the Board, which in May 2009 following further development granted service connection for a left thumb disorder.  The increased rating claim was remanded for further development. 

4.  In a February 2011 decision, the RO effectuated the Board's grant of service connection for a left thumb disorder and assigned a 30 percent rating effective March 13, 2002.  

5.  In an April 2011 decision the Board denied entitlement to a rating in excess of 20 percent disabling for left hand disabilities of the second and third finger residuals.  This is the most recent prior final decision adjudicating the left hand disability involving disabilities of the first and second fingers.

6.  Subsequent to the February 2011 and April 2011 decisions, a Report of General Information was filed on November 22, 2011, and was treated as a claim for an increased rating for the left hand.

7.  The evidence does not show that the Veteran's left hand disability involving ankylosis of the thumb, index and long fingers to have undergone a factually ascertainable increase in symptomatology within the one year period between the most recent pertinent final decision of April 2011 and the time the claim was filed on November 22, 2011.

8.  The evidence of record is in equipoise as to whether the Veteran's left shoulder reflex sympathetic dystrophy (RSD) is a result of his service-connected injury to his left fingers.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 22, 2011, for the award of an increased (40 percent) rating for service-connected residuals of left hand injury with manifestations involving ankylosis of the thumb, index and long fingers have not been met. 38 U.S.C.A. §§ 5107(b), 5110, 7105 (West 2002); 38 C.F.R. §§ 3.155(a), 3.157(b)(1), 3.400, 4.71a Diagnostic Code 5222, 19.32, 20.200, 20.302(b) (2014).

2.  The Veteran has left shoulder RSD that is proximately due to service-connected residuals of injury to the left hand.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2014).  To the extent that the Board is granting service for the left shoulder disorder, there is no need to further address the Board's duty to notify and assist in this matter.  

In regards to the effective date matter, this appeal arises from the Veteran's disagreement with the effective date assigned after the grant of an increased (40 percent) rating for the service-connected left hand injury residuals in the June 2012 rating.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) .

VA obtained the Veteran's service treatment records, and all of the identified relevant post-service VA treatment records and private medical records.  Also, the Veteran was afforded a VA examination in conjunction with the claim that resulted in the grant of his 40 percent rating. There is no indication that further examination would assist in substantiating entitlement to an earlier effective date.

There is no reported relevant evidence that remains outstanding with respect to the claim being decided herein; nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Effective Date

Generally speaking, the effective date of an award of service connection shall be the day following the date of discharge or release from military service if application is received within one year from such date of discharge or release.  Otherwise, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400. 

A claimant can appeal the effective date assigned for the grant of service connection.  A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision.  Then, after receipt of a statement of the case from the RO, the Veteran has sixty days from the date of the letter notifying him of the statement of the case, or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action on appeal, to file a substantive appeal.  38 C.F.R. § 20.302. 

If the appeal is not perfected within the allowed time period, then the rating decision becomes final.  38 C.F.R. § 20.1103.  Once final, rating actions are binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2014).  Prior final decisions may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 

A final decision may also be subject to revision on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a) (2014).  The Veteran has not alleged clear and unmistakable evidence in any final decision pertaining to this matter.  

Once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, what is known as a "freestanding" earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Rudd, v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity.)  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.

Regarding the assignment of effective dates for increased ratings under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, the statute provides, in pertinent part, that, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefrom.  38 U.S.C.A. § 5110(a) . Specifically as to claims for increase, the statute provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  Specifically as to claims for increase, 38 C.F.R. § 3.400 provides that the effective date of an evaluation and award of compensation based on a claim for increase will be the date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o).

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the award is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

In addition, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

There is no set form that an informal written claim must take.  All that is required is that the communication indicate an intent to apply for one or more benefits under the laws administered by VA, and identify the benefit sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(b)(1) .

In this instance the Veteran is seeking an effective date prior to November 22, 2011 for an assignment of a 40 percent rating for a left hand disability assigned based on ankylosis of the thumb and two fingers (fingers 2 and 3) under 38 C.F.R. 4.71a Diagnostic Code 5222 which assigns a 40 percent rating for ankylosis of the thumb and two fingers affecting the major hand.  The Veteran is noted to be left handed, thus the affected hand is his major hand.  The RO assigned the November 22, 2011 effective date based on the date of a Report of General Information which the RO treated as a claim for service connection for a left hand disability, particularly a shoulder-hand syndrome and a claim related to service connection for the fourth and fifth fingers.  

However a review of the procedural history reflects that service connection for a left hand disability, in pertinent part, a favorable ankylosis of the second and third fingers in the left hand has been in effect since December 1999, with these fingers rated under Diagnostic Code 5223 for favorable ankyolsis of two digits prior to November 22, 2011.  Regarding the left thumb, a separately rated disability rating for neurological manifestations classified as median nerve damage with associated spasm, has been rated under the criteria for neurological disorders with the separately rated 30 percent rating assigned under 38 CFR 4.124a, Diagnostic Code 8515 for moderate paralysis of the median nerve.  

A complex procedural history governing the ratings of the left hand disability prior to November 22, 2011 must be addressed in order to ascertain whether an effective date prior to November 22, 2011 is warranted for the 40 percent rating under Diagnostic Code 5222.  

By way of history the Veteran is shown to have sustained a crush injury to left hand in the service in November 1966, when it was caught in a metal hatch, with the service treatment records documenting a small laceration on 4 fingers with a definite fracture of the index finger and possible fracture of the other finger.  X-ray from November 1966 caused the diagnosis to be revised to that of comminuted fractures of the proximal phalanges of the left second and third fingers.  In June 1967 the Veteran complained of a loss of dexterity and loss of strength of his left hand with history of fracture of the proximal phalanges of the left 2nd and 3rd fingers the previous November.  A June 1969 United States Naval Reserve annual examination disclosed findings of ankylosis of the distal joint of the left thumb, not considered disabling.  The accompanying report of medical history disclosed a history of crush injury to the left hand in service in November 1966 and ankylosis of the left thumb due to a congenital anamoly of an extra digit in the distal joint.  Post-service records and examination reports disclose that the extra digit was removed from the thumb during infancy.  

The Veteran first filed a claim related to the left hand injury on December 21, 1999, which he claimed as "comminuted fractures" without elaborating further.  In a December 2000 rating the RO granted service connection for fracture of the second and third fingers with an initial 20 percent rating assigned for favorable ankylosis of these fingers based on Diagnostic Code 5223.  The Veteran filed a notice of disagreement with this rating in May 2001, but did not perfect an appeal of this after the RO issued a statement of the case in May 2001.  

On March 13, 2002 the Veteran filed a claim for an increased rating for the left hand disability and additionally made reference to involvement of his left thumb, accompanying a statement about hand symptoms including cramping and also alleged that a pre-existing left thumb ankylosis was aggravated by his service-connected injury to his fingers.  In August 2002 the RO denied service connection for a left thumb disorder and also denied an increased rating for the residual fractures of the second and third fingers, which continued to be rated at 20 percent disabling under Diagnostic Code 5223.  The Veteran timely appealed this rating and the Board remanded these issues in a March 2004 decision which also denied service connection for a right arm disability.  When the matter was returned to the Board from remand, the Board denied the Veteran's claims for service connection for a left thumb disorder and a rating in excess of 20 percent disabling for the left hand disabilities of the second and third finger fracture residuals.  The Veteran appealed this decision to the Court, which granted a Joint Motion for Remand in December 2006.  Thereafter the Board remanded these matters twice in July 2007 and February 2008 to ensure compliance with the Joint Motion's directives.  

In a May 2009 decision, the Board granted service connection for a left thumb disorder, which it classified as a left median nerve damage, as secondary to the service connected fractures of the second and third fingers of the left hand.  The Board once again remanded the issue of entitlement to a rating in excess of 20 percent for the disabilities of the left second and third fingers to the RO for further development.  Regarding the Board's grant of service connection for the left thumb disability, the RO effectuated this grant in a February 2011 rating decision, which granted service connection for left thumb median nerve damage with associated spasm, and assigned an initial 30 percent rating under the criteria for moderate incomplete paralysis under Diagnostic Code 8515, effective from March 13, 2002.  Although this rating decision made note of ankylosis of the thumb, it did not assign any disability rating based on ankylosis of the thumb.  The 20 percent rating for the ankylosis of the left second and third fingers was also confirmed and continued (but at the time was still pending on appeal).  The Veteran did not appeal this rating decision.  

In April 2011, the Board received the increased rating issue for the left second and third finger disability back from remand and denied a rating in excess of 20 percent for this disability.  The Veteran did not appeal this decision to the Court.  However he submitted a document to the Board in May 2011 which specifically pointed to other issues that had not been adjudicated by the Board but had been referred to the RO to adjudicate, including claims for service connection for left carpal tunnel syndrome, cramping of the left fourth and fifth digits and left hand arthritis.  The Board reviewed this document and in June 2011 issued a denial of a request for reconsideration of the April 2011 Board decision.  This decision was not appealed to the Court.  

Finally on November 22, 2011 a Report of General Information was generated, which was treated as a claim for service connection for a shoulder/hand syndrome.  This formed the basis for assigning an effective date of November 22, 2011 for the grant of a 40 percent rating for the left hand disability in the June 2012 rating on appeal.  As previously noted, the 40 percent rating was based on assigning a rating based on favorable ankylosis of the thumb and two fingers, per the Diagnostic Code 5222.  The 20 percent rating for ankylosis affecting just the two fingers of the left hand remained in effect for the period prior to November 22, 2011.  Additionally the 30 percent rating for the neurological disability of the median nerve affecting the left thumb remained in affect and was assigned as a separate disability from the ankylosis-based disability. 

In short the procedural history leading up to the current June 2012 rating on appeal reveals that the February 2011 rating that granted service connection for a left thumb disability classified it as a neurological disability and separately granted a 30 percent rating under the criteria governing neurological disabilities.  This rating failed to assign a separate rating for the orthopedic condition of ankylosis of the thumb.  This rating is a prior final decision governing the granting of VA benefits and assigning an effective date regarding the left thumb disability, as it was not appealed by the Veteran.  (Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.)

In regards to the left thumb disorder which is a significant factor in the RO's subsequent assignment of a 40 percent rating for the left hand disorder, the Veteran did not appeal the February 2011 rating establishing service connection for this disorder based on neurological manifestations, but which failed to assign any rating for the disability based on ankylosis.  The earliest communication received after this decision that can reasonably be construed as seeking benefits for disability based on the thumb disability is the November 22, 2011, report of contact.  38 C.F.R. § 3.155(a).

In regards to the left hand disorder of residuals of fractures to the second and third fingers evaluated under the criteria for ankylosis, the April 2011 Board decision that denied a rating in excess of 20 percent for this disorder is final.  See 38 U.S.C.A. § 7104 ; 38 C.F.R. § 20.1100.  As with the thumb disorder, the earliest communication that can reasonably construed as seeking a higher rating for disability rating based on the disability of these second and third fingers of the left hand is the November 22, 2011 report of contact.  

The Board acknowledges that on May 31, 2011, the Veteran submitted contentions aimed toward the Board's referral of claims to the RO for adjudication in the introduction portion its April 2011 decision.  These referred claims were for service connection for a left carpal tunnel syndrome, cramping of the 4th and 5th fingers of the left hand and arthritis of the left hand.  The Veteran's contentions centered on the Board's referral of these claims rather than adjudicating them and were treated by the Board as a request for reconsideration, which was denied by the Board in June 2011.  To the extent that this May 2011 document is specifically focused on the Board's declining to adjudicate pending claims for service connection for disorders of the left hand as opposed to alleging a worsening of the service-connected left hand disorder involving ankylosis of the 1st, 2nd and 3rd fingers of the left hand, the Board does not find that this document can be reasonably construed as a claim for a higher rating for the service-connected disorder of the 1st, 2nd and 3rd fingers.  Thus, the November 22, 2011 report of contact stands as the earliest claim for an increased rating after the most recent final adjudication of April 2011.   

Having determined that the date of claim is November 22, 2011, the Board must consider whether any VA records establish that the 40 percent rating for the left hand disorder based on ankylosis of the thumb and two fingers was manifested within a year of this claim.  The Board notes that 38 CFR 3.157 is applicable in this case, as the November 2011 claim for increase follows a prior final Board decision pertinent to this matter.  

The 40 percent rating in question has been assigned for the Veteran's left hand disorder under Diagnostic Code 5222.  This provides that favorable ankylosis of the thumb and any two fingers of the major hand warrant a 40 percent rating.  38 C.F.R. § 4.71a , 5222.  Previously the left hand disorder was assigned a 20 percent rating under Diagnostic Code 5223 which provides a 20 percent rating for favorable ankylosis of the following combinations for the major hand:  either the index and long finger, index and ring finger or index and little finger.  38 C.F.R. § 4.71a , 5223.  

Ankylosis or limitation of motion of single or multiple digits of the hand is to be evaluated as follows:  for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and proximal interphalangeal joint (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MP joint has a range of zero to 90 degrees of flexion, the PIP has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, 5216-5230, Note 1.

In pertinent part when 2 or more digits of the same hand are affected by any combination of amputation, ankylosis or limitation of motion not otherwise specified in the rating schedule that evaluation level to be assigned will be the one that best represents the overall disability, assigning the higher level of evaluation when the level of disability is balanced between one level and the next higher level.  38 C.F.R. § 4.71a, 5216-5230, Note 2.

Ankylosis of the index, long, ring and little fingers is to be evaluated as favorable if only the metacarpophalangeal or proximal interphalangeal joint is ankylosed and there is a gap of 2 inches (5.1 centimeters) or less and the proximal transverse crease of the palm with the fingers flexed to the extent possible.  38 C.F.R. § 4.71a, 5216-5230, Note 3(iv).  For the thumb, favorable ankylosis is to be evaluated if only the carpometacarpal or interphalangeal joint is ankylosed and there is a gap of 2 inches (5.1 centimeters) or less between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, 5216-5230, Note 4(iv).  The remaining provisions addressing unfavorable ankylosis are not for application as the 40 percent rating in question was based on favorable ankylosis of the digits under Diagnostic Code 5222 and the evidence does not reflect unfavorable ankylosis to be present.  

In this instance, there is no VA generated medical evidence that suggest a 40 percent rating is warranted for the left hand disability, since the April 2011 prior final decision by the Board, which is the most recent final adjudication of the left hand disorder, but within the one year period prior to the filing of the claim on November 22, 2011.  The only medical evidence within that narrow window of time is shown to address other medical disorders not pertinent to this issue, to include the May 2011 VA examination limited to diabetes.  Although an October 2011 VA rheumatology note shows complaints of cramping of the left hand, this record goes no further to address the left hand symptoms beyond vague reports of cramping and fail to show symptomatology meeting the criteria for a 40 percent rating under the appropriate Diagnostic Codes as set forth above.  

For the foregoing reasons, an effective date prior to November 22, 2011 for assignment of a 40 percent rating for the left hand disability is denied.

Left Shoulder Disorder

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009). 

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In this regard, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  The record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.

The Veteran claims that service connection is warranted for a left shoulder disorder.  He specifically has argued, including at his May 2014 hearing, that the disorder is RSD and that this was caused by the service-connected crush injury to his left hand.  Service treatment records document that he sustained a crush injury to his left hand in November 1966 when a hatch fell on his hand, injuring his left 2nd and 3rd fingers.  He neither claims, nor does the evidence show, that he was ever treated for a left shoulder injury in service.  Left shoulder symptoms were first shown in 2008 along with complaints of bilateral hand pain.  The records show that in February 2008 he was seen for a 2-month history of painful and stiff hands, status post heart transplant 21/2 years earlier with anti-rejection medications that included steroids.  His hand complaints of pain and stiffness began after the medications for his heart were decreased.  He was not able to take pain medications such as NSAIDS due to his heart issues so was continued to be prescribed steroids at a dosage continued up to this date.  The examination primarily focused on left hand and finger symptoms but included findings of limited shoulder motion due to pain with 90 degrees extension.  It was not clear which shoulder was involved and the assessment was pain and stiffness of the hands due to neuropathic pain although inflammatory process could not be ruled out.  

A May 2008 rheumatology follow up for continued complaints of bilateral hand pain, swelling and finger cramping, also included findings of tenderness to palpation of the glenohumeral joint of the left shoulder.  The assessment included pain and stiffness of both hands with no evidence of inflammatory arthritis and an opinion that his complaints could be multifactorial and related possibly to peripheral neuropathy as well as to shoulder-hand syndrome.  Plans were made to inject the shoulder, and the left shoulder continued to be symptomatic as noted in a September 2008 private consultation, which mostly addressed hand complaints, but disclosed limited motion of the left shoulder.  The assessment was that he was clinically presenting with osteoarthritis (OA) as well as a left hand dysfunction related to his prior injury.  

The question of whether he had RSD was first broached in March 2009 when a rheumatology follow-up for pain that encompassed the left shoulder and hand.  His symptoms were determined to be multifactorial with possible factors that included diabetic neuropathy, hand and shoulder syndrome and RSD.  This was considered to be the most likely diagnosis in light of a history of his symptoms starting when he was tapering down his Prednisone dosage for his heart.  He was noted to have typical features of RSD, including cold hands and diffuse stiffness of the hands.  This supported a diagnosis of RSD.  The Veteran was noted to question whether his hand symptoms were due to his traumatic injury in service.  Following examination, which again revealed pain and limited shoulder motion and stiff, swollen hands, he was diagnosed with RSD/shoulder hand syndrome.  This was described as multifactorial in origin.  The possible underlying causes were noted to include a history of previous trauma as well as recent cardiac transplant and tapering off Prednisone exacerbating symptoms.  Neuropathy was also another possible cause.  Furthermore, he was also diagnosed with degenerative joint disease (DJD) of the shoulder, left worse than right.  Thereafter he continued to carry a diagnosis of RSD with an August 2009 rheumatology follow-up continuing to determine that the RSD/shoulder-hand syndrome was multifactorial in origin but was possibly due to an underlying history of hand trauma, as well as the heart transplant when tapering off Prednisone.  

The additional medical evidence and opinions that favor a finding that the Veteran's left shoulder disorder includes an opinion from a VA rheumatologist who in February 2010 initially stated that the Veteran's RSD/shoulder hand syndrome was most likely due to his heart transplant, but later in April 2010 determined that this disorder was symptomatic for quite some time even before his heart transplant.  Likewise a March 2010 VA record contained an opinion that the Veteran's RSD/shoulder hand syndrome was multifactorial in origin with possibly underlying causes to include history of previous trauma as well as heart transplant.  More recently a February 2013 VA rheumatology opinion (from the same rheumatologist who provided the earlier opinions in February 2010 and April 2010) stated that the Veteran developed RSD as a result of the crush injury to his hand prior to his cardiac event.  

The evidence weighing against a finding that the Veteran's left shoulder disorder should be service connected is a February 2012 VA examination which diagnosed left shoulder strain and gave an opinion that his shoulder condition secondary to left median nerve damage with associated spasm of the left thumb associated with favorable ankylosis of 2 fingers was less likely as not due to his service-connected left hand disorder.  The rationale was based on the shoulder condition being a fairly new condition with onset in 2008 while the hand condition began in 1966, 45 years earlier.  This rationale was also based on the February 2010 VA rheumatology opinion that the RSD/shoulder hand syndrome was most likely related to his heart transplant.  However, the examiner failed to consider that in April 2010 the same VA rheumatologist determined that the RSD/shoulder hand syndrome actually preexisted the heart transplant.  

Additionally, although a March 2013 hand VA examination described the Veteran's diagnosed RSD/shoulder-hand syndrome as being most likely secondary to the heart transplant, it too relied on the February 2010 VA rheumatology note for its rationale, but failed to consider the April 2010 follow-up opinion that the RSD pre-existed the heart transplant.  Additionally, this examination contained medical treatise information from the NIH, which tends to provide rationale that supports the opinions of the medical professionals linking his left shoulder disorder to the service-connected trauma to his hand.  The NIH treatise discussed the existence of a complex regional pain syndrome (CRPS) encompassing RSD and describing at length the possible causations of CRPS, noting that one of the forms of CRPS is a chronic nerve disorder that occurs most often in the arms or legs after a minor injury, while a second form is caused by injury to the nerves, including nerves controlling blood vessels and sweat glands.  Thus, among the possible causes of CRPS is injury directly to the nerve.  

Having weighed the positive and negative evidence, the Board finds that the evidence is in equipoise, with a balance of positive and negative evidence showing it is as likely as not that the left shoulder disorder, diagnosed as RSD syndrome is the result of the service-connected crush injury to his left hand.  Repeatedly, the medical professionals have described the Veteran's RSD syndrome as multifactorial in nature, with one of the contributing causes repeatedly described as injury to his left hand.  Such rationale has been supported by the medical treatise information regarding the origin of such syndromes.  Regarding the unfavorable evidence in the VA examination opinions from February 2012 and March 2013, these examiners relied on incomplete evidence when citing to the February 2010 rheumatology opinion that the left shoulder syndrome resulted from his heart transplant, while ignoring the later opinion from this same rheumatologist in April 2010 when he determined that the RSD syndrome actually pre-existed the heart transplant.  Thus the rationale for the unfavorable opinions seems less sound, while the favorable evidence is based on sound rationale.


ORDER

An effective date prior to November 22, 2011, for a rating of 40 percent for service connected residuals of left hand injury with manifestations involving ankylosis of the thumb, index and long fingers is denied.  

Service connection for left shoulder RSD is granted.  

REMAND

Regarding the remaining issue of entitlement to service connection for diabetes, further development is necessary to clarify whether this disorder is secondary to the Veteran's service-connected disability resulting from the crush injury to his left hand, now shown to include RSD, to include any medication used to treat it.  (The VA examinations addressing the etiology of his diabetes were conducted prior to the current grant of service connection for RSD of the left shoulder.)   

The Board notes that the history regarding the onset and progression of diabetes is complicated with the earliest episode of elevated blood sugar shown in February 2002 when he had a blood glucose reading of 149, years prior to his heart transplant, and diabetes was noted on an April 2005 VA problem list, prior to his transplant.  Following his August 2005 heart transplant, he was prescribed Prednisone to treat the post-transplant heart, but developed increased symptoms of upper extremity pain and stiffness in 2008 after he was weaned from the Prednisone due to side effects resulting in insulin-dependent diabetes throughout 2006.  The May 2011 VA examination, which included an opinion that the diabetes was not related to any treatment for the service-connected left hand disorder, noted that his blood sugars were elevated after his heart transplant in August 2005 when he was on Prednisone for his heart following this operation.  

A July 2012 VA examination further addressed the relationship between the Veteran's steroid treatment and his subsequent development of diabetes and noted that the Veteran had evidence of diabetes in August 2003 even before he was prescribed Prednisone for heart transplant management.  The examiner further opined that even if he had steroid-related diabetes, the evidence did not show that he was prescribed steroids for a service-connected disability of the left upper extremity, instead noting that the Veteran's rheumatologist prescribed the Prednisone for osteoarthritis (not currently service connected) rather than for median nerve damage. 

A review of the rheumatology records does suggest that in July 2008 he was assessed with inflammatory arthritis of the hands and degenerative disease of the shoulder but in March 2009 the rheumatologist concluded that he had RSD syndrome and DJD of the shoulders and elbows, with symptoms exacerbated after he was tapered off of Prednisone.  

In light of the above-noted grant of service connection for an RSD syndrome of the left shoulder, further clarification is necessary, to include obtaining medical opinions as to whether Prednisone was used to relieve symptoms of RSD, as opposed to an arthritis condition unrelated to his service-connected disorders and/or for the heart transplant.  If it is determined that the Prednisone was used to treat the service-connected left upper extremity and hand disabilities, now including RSD syndrome, an opinion should be obtained to determine whether such treatment caused or aggravated his diabetes.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA rheumatologist who has treated the Veteran for his RSD/shoulder-hand syndrome and provided opinions regarding the etiology of this disorder in February 2010, April 2010 and February 2013, (shown of record to be H. Neupane).  Request this rheumatologist provide an opinion clarifying as to whether the Veteran's continued treatment with steroids (including Prednisone) maintained following the post-heart transplant Prednisone taper was for the purpose of treating symptoms from the Veteran's service-connected left shoulder disorder (shown to be RSD/shoulder-hand syndrome) and/or the service-connected left hand crush injury residuals with manifestations involving ankylosis of the thumb, index and long fingers as well as neurological manifestations affecting the hand; or whether its purpose was to treat a medical condition wholly unrelated to his service-

connected left shoulder disorder and/or left hand disorder.  The claims file should be forwarded to this clinician for review.  If this rheumatologist is no longer available, please forward the file to another rheumatologist for review and request that he or she answer this question following review of the claims folder.  

2.  Thereafter, if the above development confirms that the Veteran's steroid treatment was, at least in part, for a service-connected disability of the left hand and/or shoulder, schedule a VA examination by an appropriate endocrinology specialist to determine the nature and etiology of the Veteran's claimed diabetes.  The examiner should perform all studies deemed appropriate, and set forth all findings in the examination report.  The agency of original jurisdiction (AOJ) should make the claims file available to the examiner, who should review the entire claims folder, including any opinion obtained as a result of the development directed in paragraph 1 above.  

After reviewing the available medical records and examining the appellant, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes was caused by, the result of, or was made chronically worse by the Veteran's service-connected left shoulder disorder (shown to be RSD/shoulder-hand syndrome) and/or the service-connected left hand crush injury residuals with manifestations involving ankylosis of the thumb, index and long fingers as well as neurological manifestations affecting the hand.  The examiner is specifically asked to determine whether any use of steroids to treat a service-connected disorder of the left hand and/or left shoulder 

either caused the Veteran's diabetes or has made worse the diabetes.  The reviewer must provide a detailed rationale for his conclusions.  The reviewer should specifically cite to the record and/or medical authority to support the opinion(s) regarding secondary service connection.  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  Thereafter, the AOJ must readjudicate the claim of service connection for diabetes.  If the benefit sought is not granted, issue a supplemental statement of the case.  Allow an appropriate period of time for the veteran/representative to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


